 1

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JACINTO JOSE VALDOVINO,                            Case No. 2:20-cv-00939-TLN-GGH
12
                                                        [PROPOSED] ORDER GRANTING
13                Petitioner,                           PETITIONER VALDOVINO’S
                                                        UNOPPOSED APPLICATION FOR
14   v.                                                 EXTENSION OF TIME TO FILE
15                                                      REPLY RESPONDENT’S ANSWER
     MATTHEW ATCHELY,
16
                  Respondent.
17
     Good cause appearing, IT IS HEREBY ORDERED that Petitioner’s Motion for a 30-day
18

19
     Extension of Time to File the Reply to Respondent’s Answer is GRANTED.

20         Petitioner should file the Reply on or before June 23, 2021.
21   Dated: May 24, 2021
22
                                              /s/ Gregory G. Hollows
23                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28




                                                    1
